Title: From Thomas Jefferson to Samuel Smith, 9 November 1791
From: Jefferson, Thomas
To: Smith, Samuel



Sir
Philadelphia Nov. 9. 1791.

I have duly recieved your favor of the 5th. on the subject of the sloop Jane, which it was impossible to dispatch with the celerity you expected. It was necessary to copy the papers to communicate them to the French minister, and the copies are not yet ready. In  the mean time I have seen Mr. Skipwith, who being to pass through Baltimore, I am persuaded his information to you will be thought important. I have therefore prevailed on him to call on you. If in consequence of his communications, you should prefer applying at Paris, it will be necessary for you to engage some person there to make application for you, and I will write to Mr. Short to support it. [He cannot be the person who is to go through the details of sollicitation.] If you still determine to try the matter at Martinique, I will endeavor to get aid for you from the French minister. I shall await your answer, and am with much esteem Sir Your most obedt & most humble servt,

Th: Jefferson

